DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 5-7-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 7 the recitation “means for collecting tire sensor data from each one of the plurality of tire sensors” is deemed as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 7 & 8 the recitation “means for predicting position of each one of the plurality of tire sensors” is deemed as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 8 the recitation “means for predicting position of each one of the plurality of tire sensors based upon probability values that are iteratively-calculated, without any human intervention, based upon the collected tire sensor data.” is deemed as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 9 the recitation “means for enabling a human operator to manually enter one or more initial positions of the plurality of tire sensors” is deemed as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

4.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited pertinent art discloses autolocation for TPMS systems. For example, Muddiman et al (US 2018/0111430) discloses DETERMINING VEHICULAR WHEEL POSITIONS FROM TIRE PRESSURE MONITORING SYSTEM SIGNALS that comprises auto-location of a wheel on a vehicle by the use of algorithms to determine wheel position based on the probability of a turning vehicle. Lammers (US 9,851,227) teaches autolocation of pressure monitoring devices via use of low frequency. Job (US 7,506,540) teaches an autolocation sensor system comprising processing architecture however the cited prior art does not anticipate nor render obvious auto-locating positions of a plurality of wireless sensors on a vehicle via a processing unit arranged to calculate a probability value for each one of a plurality of wireless sensors based upon signals that have accumulated over a period of time to provide a table of probability values, wherein (i) each probability value contained in the table during a calculation cycle of the processing unit is indicative of likelihood of one of the plurality of wireless sensors being located at a corresponding one of a plurality of positions on the vehicle, and (ii) each one of the plurality of wireless sensors is associated with the position having the highest probability value during the calculation cycle. 

Regarding claim 11 Muddiman et al (US 2018/0111430) discloses DETERMINING VEHICULAR WHEEL POSITIONS FROM TIRE PRESSURE MONITORING SYSTEM SIGNALS that comprises auto-location of a wheel on a vehicle by the use of algorithms to determine wheel position based on the probability of a turning vehicle. Lammers (US 9,851,227)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210078371 A1 POSITION SENSING SYSTEM AND METHOD FOR LOCATING TIRE PRESSURE MONITORING SENSORS USING CORRELATION TO WHEEL END SENSORS

WO 2016035794 A1 TIRE POSITION REGISTRATION SYSTEM
WO 2008156446 A1 AUTOLOCATION OF ALL TIRE ID'S ON A MULTI-AXLE VEHICLE
US 20180111430 A1 DETERMINING VEHICULAR WHEEL POSITIONS FROM TIRE PRESSURE MONITORING SYSTEM SIGNALS
US 20160258830 A1 TPMS SENSOR AUTOLOCATION THROUGH LOW FREQUENCY PROGRAMMING

US 20150057878 A1 SYSTEM AND METHOD FOR PERFORMING AUTO-LOCATION OF A TIRE PRESSURE MONITORING SENSOR ARRANGED WITH A VEHICLE WHEEL USING CONFIDENCE INTERVAL ANALYSIS AND CHANGE OF WHEEL DIRECTION
US 20150057876 A1 SYSTEM AND METHOD FOR PERFORMING AUTO-LOCATION OF A TIRE PRESSURE MONITORING SENSOR ARRANGED WITH A VEHICLE WHEEL USING CONFIDENCE INTERVAL ANALYSIS AND ROLLBACK EVENTS 
KR 863102 B1 Sensor auto-locating method for car tire air pressure monitoring system, involves checking whether location count of counter matrix is increased according to sensors, and completing auto-location when count is increased according to sensors
KR 20160046830 A SYSTEM AND METHOD FOR PERFORMING AUTO-LOCATION OF A TIRE PRESSURE MONITORING SENSOR ARRANGED WITH A VEHICLE WHEEL USING CONFIDENCE INTERVAL ANALYSIS AND CHANGE OF WHEEL DIRECTION
EP 3470246 A1 METHOD FOR AUTO-LOCATION OF SENSORS MOUNTED ON THE WHEELS OF A VEHICLE
CN 109532354 A tire pressure monitoring system and tire pressure sensor identification and location method
CN 106457936 A locating method and device of tyre pressure sensor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856